 This document was signed electronically on December 19, 2018, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: December 19, 2018




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )     Chapter 11
 In re:                                                            )
                                                                   )     Case No. 18-50757
                                                      1
 FIRSTENERGY SOLUTIONS CORP., et al.,                              )     (Jointly Administered)
                                                                   )
                                    Debtors.                       )
                                                                   )     Hon. Judge Alan M. Koschik
                                                                   )


           ORDER APPROVING (A) BID PROCEDURES, (B) PROCEDURES FOR
             ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
            CONTRACTS AND RELATED NOTICES, (C) NOTICE OF AUCTION
                  AND SALE HEARING, AND (D) RELATED RELIEF

          Upon consideration of the Motion of FirstEnergy Generation, LLC Pursuant to 11 U.S.C.

 §§ 105, 363, 365, and 503 and Fed. R. Bankr. P. 2002, 6004, and 6006 for Entry of (I) Order

 Approving (A) Bid Procedures, (B) Procedures for Assumption and Assignment of Certain

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.




18-50757-amk        Doc 1861        FILED 12/19/18          ENTERED 12/19/18 16:04:09                 Page 1 of 41
 Executory Contracts and Related Notices, (C) Notice of Auction and Sale Hearing, and (D)

 Related Relief and (II) Order (A) Approving the Sale of FirstEnergy Generation, LLC’s West

 Lorain Assets Free and Clear of Liens, Claims, Encumbrances and Other Interests, (B) Approving

 Assumption and Assignment of Certain Executory Contracts and Related Cure Amounts, and (C)

 Granting Related Relief [Docket No. 1730] (the “Motion”)2 filed by FirstEnergy Generation, LLC

 (“FG”), one of the debtors and debtors-in-possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”); and upon (i) the Cowan Declaration and (ii) the Warvell

 Declaration; and the Court having conducted a hearing on December 18, 2018; and all parties in

 interest having been heard or having had the opportunity to be heard regarding the Motion; and it

 appearing that adequate and proper notice of the Motion has been given and that no other or

 further notice need be given; and upon the record of hearing and all of the proceedings had before

 the Court; and the Court having found and determined that the relief sought in the Motion is in the

 best interests of FG, its estates, its creditors and all other parties in interest; and that the legal and

 factual bases set forth in the Motion, and the testimony adduced at the hearing, establish just

 cause for the relief granted herein; and after due deliberation and sufficient cause appearing

 therefore, it is HEREBY FOUND AND DETERMINED THAT:3

          A.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This

  is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this Court

  pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief

  requested in the Motion are sections 105, 363 and 365 of title 11 of the United States Code, 11




  2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to those terms in the
  Motion.
  3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
  fact when appropriate. See Fed. R. Bankr. P. 7052.

                                                           2


18-50757-amk         Doc 1861        FILED 12/19/18            ENTERED 12/19/18 16:04:09                Page 2 of 41
 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rules 2002, 6004, 6006, 9006 and 9014 of

 the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”).

        B.      On the Petition Date, the Debtors commenced the Chapter 11 Cases. On April 3,

 2018, the Court entered an order [Docket No. 126] authorizing the joint administration of the

 Chapter 11 Cases in accordance with Bankruptcy Rule 1015(b). The Debtors have operated their

 businesses and managed their properties as debtors-in-possession pursuant to sections 1107(a)

 and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

 been made in the Chapter 11 Cases.

        C.      Proper, timely, adequate and sufficient notice of the Motion has been provided, as

 relevant, in accordance with Bankruptcy Code Sections 102(1), 363 and 365 and Bankruptcy

 Rules 2002, 6004, 6006 and 9014 to all creditors, parties in interest and other interested persons

 and entities. Specifically, notice of this Motion has been provided to: (i) the Office of the United

 States Trustee for the Northern District of Ohio (the “U.S. Trustee”); (ii) the Stalking Horse

 Purchaser; (iii) the Official Committee of Unsecured Creditors (the “Committee”); (iv) all

 persons known by FG to have expressed an interest to FG in a transaction with respect to the

 West Lorain Assets during the past twelve (12) months; (v) all non-Debtor parties to the

 Assigned Contracts, (vi) all entities known by FG to have asserted any lien, claim, encumbrance

 or other interest in the West Lorain Assets (for whom identifying information and addresses are

 available to FG); (vii) any Governmental Authority known to have an interest related to the West

 Lorain Assets; (viii) all parties who have requested notice in these chapter 11 cases pursuant to

 Bankruptcy Rule 2002; and (ix) any other persons as directed by the Court (for whom identifying

 information and addresses are available to FG) (collectively, the “Sale Notice Parties”). The




                                                  3


18-50757-amk      Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09          Page 3 of 41
 foregoing notice was good, sufficient and appropriate under the circumstances, and no other or

 further notice is required.

           D.     The legal and factual bases set forth in the Motion, the Cowan Declaration and the

 Warvell Declaration establish just cause for the relief granted herein. The entry of this Order and

 approval of the relief sought in the Motion (including approval of the Bid Protections) are in the

 best interests of FG, its estates, its creditors and other parties in interest.

           E.     FG has articulated good and sufficient reasons for the Court to approve (i) the Bid

 Procedures for the sale of the West Lorain Assets, (ii) the Assumption and Assignment

 Procedures, (iii) the establishment of a date for the Auction, (iv) the form and manner of notices

 of the Auction and the Assumption and Assignment Procedures,4 and (v) related relief in

 connection with the sale of the West Lorain Assets. Such good and sufficient reasons were set

 forth in the Motion or have been described at the hearing, are incorporated by reference herein,

 and, among other things, form the basis of the findings of fact and conclusions of law set forth

 herein.

           F.     FG has demonstrated that the Bid Procedures are fair, reasonable and appropriate

 and are designed to maximize the value of FG’s estate.

           G.     The Stalking Horse Agreement with the Stalking Horse Purchaser represents the

 highest or otherwise best offer FG has received to date for the sale of the West Lorain Assets.

 Approval of the Stalking Horse Purchaser as a “stalking horse” bidder and the Stalking Horse

 Agreement as a “stalking horse” sale agreement is in the best interests of FG and FG’s estate and

 creditors, and it reflects a sound exercise of FG’s business judgment. The Stalking Horse

 Agreement provides FG with the opportunity to sell the West Lorain Assets to preserve and

 4
  A copy of the Notice of Assumption and Assignment to be served on the Contract Notice Parties (as defined
 herein) (the “Notice of Assumption and Assignment”) are annexed hereto as Exhibit 2.

                                                        4


18-50757-amk        Doc 1861       FILED 12/19/18           ENTERED 12/19/18 16:04:09               Page 4 of 41
 realize their highest available value. The Stalking Horse Agreement will enable FG to secure a

 fair baseline price for the West Lorain Assets at the Auction and, accordingly, will provide a clear

 benefit to FG’s estate, its creditors and all other parties in interest.

         H.       The Bid Protections, including, but not limited to, the Termination Fee and

 Expense Reimbursement5 (i) have been negotiated by the Stalking Horse Purchaser and FG, and

 their respective advisors, at arms’ length and in good faith and (ii) are necessary to ensure that

 the Stalking Horse Purchaser will continue to pursue its Stalking Horse Agreement and the

 proposed sale of the West Lorain Assets. The Termination Fee and Expense Reimbursement, to

 the extent payable under the Stalking Horse Agreement, (a) are an actual and necessary cost and

 expense of preserving assets of FG within the meaning of section 503(b) of the Bankruptcy Code

 and shall be treated as allowed administrative expense claims against FG’s estate pursuant to

 section 105(a), 503(b) and 507(a)(2) of the Bankruptcy Code, (b) are commensurate to the real

 and material benefits conferred upon FG’s estate by the Stalking Horse Purchaser, and (c) are

 fair, reasonable and appropriate, including in light of the size and nature of the sale and the

 efforts that have been and will be expended by the Stalking Horse Purchaser. The Bid

 Protections, including, but not limited to, the Termination Fee and Expense Reimbursement, are

 a material inducement for, and condition of, the Stalking Horse Purchaser’s execution of the

 5
   In connection with payment of the Expense Reimbursement authorized under this Order, the Stalking Horse
 Purchaser shall provide a statement (the “Expense Invoice”) via e-mail to the United States Trustee and the
 Committee. Upon receipt of an Expense Invoice, the United States Trustee and the Committee shall have ten (10)
 days (the “Review Period”) to provide the Stalking Horse Purchaser with written objections to any expenses (the
 “Disputed Expenses”) requested in such Expense Invoice. Following the expiration of the Review Period, the
 Debtors shall pay to the Stalking Horse Purchaser all amounts due under the Expense Reimbursement other than
 Disputed Expenses, if any. To the extent any objections to the Disputed Expenses cannot be resolved, the United
 States Trustee, the Committee or the Stalking Horse Purchaser may request a determination by the Court with
 respect to such Disputed Expenses by filing with the Court a motion or other pleading, on at least seven (7) days’
 prior written notice to the United States Trustee, the Committee, and the Stalking Horse Purchaser, as applicable, of
 any hearing on such motion or other pleading, setting forth specific objections to the Disputed Expenses. In the
 event any Disputed Expenses are resolved either by the parties or by the Court in favor of the Stalking Horse
 Purchaser, the Debtors, upon notice of any such resolution, shall pay such Disputed Expenses to the Stalking Horse
 Purchaser.

                                                          5


18-50757-amk        Doc 1861        FILED 12/19/18            ENTERED 12/19/18 16:04:09                Page 5 of 41
 Stalking Horse Agreement. FG’s decision to enter into the Stalking Horse Agreement and grant

 the Bid Protections is a sound exercise of FG’s business judgment. The Bid Protections,

 including, but not limited to, the Termination Fee and Expense Reimbursement, are an actual and

 necessary cost and expense of preserving FG’s estate. The Stalking Horse Purchaser has

 provided an actual and necessary benefit to FG, its estate and its creditors by providing a

 baseline of value, increasing the likelihood of competitive bidding at the Auction, and facilitating

 participation of other bidders in the sale process, thereby increasing the likelihood that FG will

 receive the best possible price and terms for the West Lorain Assets. Without the Bid

 Protections, including, but not limited to, the Termination Fee and Expense Reimbursement, the

 Stalking Horse Purchaser is unwilling to remain obligated to consummate a sale or otherwise be

 bound under the Stalking Horse Agreement (including the obligation to maintain its committed

 offer while such offer is subject to higher or better offers as contemplated by the Bid

 Procedures).

        I.      The Stalking Horse Purchaser is not an “insider” or “affiliate” of FG, as those

 terms are defined in section 101 of the Bankruptcy Code, and no common identity of

 incorporators, directors, or controlling shareholders exists between the Stalking Horse Purchaser

 and FG. The Stalking Horse Purchaser and its respective counsel and advisors have acted in

 “good faith” within the meaning of section 363(m) of the Bankruptcy Code in connection with

 the Stalking Horse Purchaser’s negotiation of and entry into the Stalking Horse Agreement. All

 negotiations between the Stalking Horse Purchaser, FG, and their respective advisors have been

 in good faith, at arms’ length and without collusion.

        J.      The proposed Notice of Assumption and Assignment, substantially in the form

 annexed as Exhibit 2, is adequate and reasonably calculated to provide adequate notice



                                                  6


18-50757-amk      Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09            Page 6 of 41
 concerning the proposed assumption, assignment and sale of FG’s executory contracts (the

 “Assumed Contracts”) and will provide due and adequate notice of the relief sought in the

 Motion.

            K.       The procedures set forth below regarding notice to all parties in interest of the

 time, date and place of the hearing to consider approval of the sale of FG’s West Lorain Assets

 (the “Sale Hearing”),6 and the filing of objections thereto, comply with Bankruptcy Rule 2002

 and constitute sufficient notice to all interested parties and provide sufficient notice of the

 proposed Sale Transaction.

            L.       The notice of the Motion, the Bid Procedures Hearing and the proposed entry of

 this Order are adequate and sufficient under the circumstances of these Chapter 11 Cases, and

 such notice complied with all applicable requirements of the Bankruptcy Code and the

 Bankruptcy Rules. Accordingly, no further notice of the Motion, the Bid Procedures Hearing or

 this Order is necessary or required.

            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 THAT:

            1.       The Motion is granted as provided herein.

            2.       All objections to the relief granted herein that have not been withdrawn with

 prejudice, waived or settled, and all reservations of rights included in such objections, are hereby

 overruled with prejudice.

            3.       The Bid Procedures are hereby approved in their entirety in the form annexed

 hereto as Exhibit 1 and are incorporated herein. The failure to specifically include or reference

 any particular provision of the Bid Procedures in the Motion or this Order shall not diminish or


 6
     A form of notice of the Sale Hearing is annexed hereto as Exhibit 3.

                                                            7


18-50757-amk           Doc 1861        FILED 12/19/18           ENTERED 12/19/18 16:04:09     Page 7 of 41
 otherwise impair the effectiveness of such procedures, it being this Court’s intent that the Bid

 Procedures are approved in their entirety, as if fully set forth in this Order. All actions of FG as

 authorized herein may be taken by any officer or director of FG. Notwithstanding the foregoing,

 the consummation of the sale of the West Lorain Assets shall remain subject to entry of a further

 order of the Court (the “Sale Order”), which shall serve as an order approving the Sale

 Transaction free and clear of any interests under section 363 of the Bankruptcy Code.

        4.      FG is authorized to proceed with the bidding process in accordance with the Bid

 Procedures and is authorized to take any and all actions necessary or appropriate to implement

 the Bid Procedures in accordance with the terms thereof and the following timeline:

        Deadline to File Notice of Assumption                         December 20, 2018
        and Assignment and Schedule of
        Proposed Cure Costs, If Any

        Deadline to Serve Sale Hearing Notice                         December 20, 2018

        Bid Deadline                                           January 9, 2019 (at 5:00 p.m.)

        Deadline to Notify Qualified Bidders                   January 10, 2019 (at 5:00 p.m.)

        Auction (if required)                                  January 15, 2019 (at 9:00 a.m.)

        Deadline to Publish Notice of Auction                          January 16, 2019
        Results

        Deadline to Object to Sale Transaction                 January 18, 2019 (at 4:00 p.m.)

        Assumption and Assignment Objection                    January 18, 2019 (at 4:00 p.m.)
        Deadline

        Sale Hearing                                          January 25, 2019 (at 10:00 a.m.)



        5.      The process for submitting Qualified Bids (as defined in the Bid Procedures) is

 fair, reasonable and appropriate and is designed to maximize recoveries for the benefit of FG’s



                                                   8


18-50757-amk      Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09          Page 8 of 41
 estate, its creditors and other parties in interest. Any disputes as to the selection of a Qualified

 Bidder and the Successful Bidder(s) (as defined in the Bid Procedures) shall be resolved by this

 Court.

          6.    FG is authorized to conduct the Auction in the event they receive one or more

 timely and acceptable Qualified Bids (other than the Stalking Horse Purchaser’s bid). If the

 Stalking Horse Purchaser’s bid, as reflected in the Stalking Horse Agreement, is determined by

 FG, in its sole and absolute discretion, subject only to the exercise of its business judgment in

 accordance with its fiduciary duties, in consultation with the Supporting Parties and the

 Committee, to be the only Qualified Bid in respect of the West Lorain Assets that is received by

 FG by the Bid Deadline, no Auction will be conducted for the West Lorain Assets and the

 Stalking Horse Purchaser shall be deemed the Successful Bidder for the West Lorain Assets.

          7.    Subject to final Court approval at the Sale Hearing, FG is authorized to enter into

 the Stalking Horse Agreement with the Stalking Horse Purchaser. Any material amendment to

 the Stalking Horse Agreement must be filed with and approved by the Bankruptcy Court while

 the Chapter 11 Cases remain pending.

          8.    The Bid Protections are approved in their entirety, including, without limitation,

 the right to a Termination Fee of 2.5% of the Initial Purchase Price, as defined in the Stalking

 Horse Agreement, plus an Expense Reimbursement of up to 1% of the Initial Purchase Price, as

 defined in the Stalking Horse Agreement. Except as expressly provided for herein, no other Bid

 Protections are authorized or permitted under this Order.

          9.    FG is authorized to pay the Termination Fee and Expense Reimbursement, to the

 extent payable under the Stalking Horse Agreement, without further order of the Court. The

 Termination Fee and Expense Reimbursement, to the extent payable under the Stalking Horse



                                                    9


18-50757-amk      Doc 1861      FILED 12/19/18          ENTERED 12/19/18 16:04:09          Page 9 of 41
  Agreement, shall constitute an allowed administrative expense claim against FG’s estate pursuant

  to sections 105(a), 503(b) and 507(a)(2) of the Bankruptcy Code. The Termination Fee and

  Expense Reimbursement shall only be paid pursuant to the provisions of the Stalking Horse

  Agreement. Notwithstanding the terms of the Stalking Horse Agreement, a termination of the

  Stalking Horse Agreement pursuant to Section 9.01(h) thereof shall not entitle the Buyer to the

  Expense Reimbursement.

         10.     The form of Notice of Assumption and Assignment annexed hereto as Exhibit 2

  is approved. The Notice of Assumption and Assignment (i) contains the type of information

  required under Bankruptcy Rule 2002 that is currently known to FG and (ii) is reasonably

  calculated to provide due, adequate, and timely notice to all counterparties of (a) the potential

  assumption and assignment of the Assumed Contracts and rights thereunder, (b) the proposed

  Cure Costs for Assumed Contracts, if any, and (c) the deadline to file objections to such

  assumption and assignment, applicable Cure Costs, the existence of any defaults, and/or

  adequate assurance of future performance.

         11.     No later than December 20, 2018, FG shall file with the Court and serve via first

  class mail on (i) all counterparties to FG’s executory contracts (the “Executory Contracts”) that

  the Stalking Horse Purchaser wishes to assume in connection with the Sale Transaction (the

  “Assumed Contracts”) and (ii) all parties who have requested notice in these Chapter 11 Cases

  pursuant to Bankruptcy Rule 2002, a notice of assumption, and assignment, substantially in the

  form of the Notice of Assumption and Assignment as Exhibit 2, listing all of the Assumed

  Contracts that the Stalking Horse Purchaser proposes to be assumed and assigned to it, which

  shall include FG’s calculation of the amount necessary to cure any monetary defaults (the “Cure

  Costs”) for each Assumed Contract. Service of such Notice of Assumption and Assignment as



                                                   10


18-50757-amk      Doc 1861      FILED 12/19/18       ENTERED 12/19/18 16:04:09            Page 10 of 41
  approved and set forth herein shall be deemed proper, due, timely, good, and sufficient notice of,

  among other things, the proposed assumption and assignment of the Assumed Contracts and

  rights thereunder, the Cure Costs, and the procedures for objecting thereto, and no other or

  further notice is necessary. In the event that the Stalking Horse Purchaser is not the Successful

  Bidder, FG shall file a schedule of any Executory Contracts that were not designated as Assumed

  Contracts by the Stalking Horse Purchaser (such contracts, “Newly Designated Assumed

  Contracts,” but which the Successful Bidder wishes to assume, no later than one (1) day

  following the conclusion of the Auction. Any counterparty to such Newly Designated Assumed

  Contract that objects to the assumption and assignment of such contract to the Successful Bidder

  must file an objection no later than the commencement of the Sale Hearing.

         12.     Any counterparty to an Assumed Contract that objects to the proposed Cure Costs

  or the assumption of its Assumed Contract must file any objection to (i) the proposed assumption

  and assignment of the applicable Assumed Contract (and must state in its objection, with

  specificity, the legal and factual basis thereof) and (ii) if applicable, the proposed Cure Costs

  (and must state in its objection, with specificity, what Cure Costs are required with appropriate

  documentation in support thereof) no later than January 18, 2019 at 4:00 p.m. (Eastern Time)

  (the “Assumption and Assignment Objection Deadline”), on (i) FG, FirstEnergy Generation,

  LLC, 341 White Pond Drive, Akron, OH 44320 (Attn: Rick Giannantonio, Esq.); (ii) counsel for

  FG, Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY 10036-6745 (Attn:

  David H. Botter, Esq. and Zachary Wittenberg, Esq.) and 1333 New Hampshire Avenue, N.W.,

  Washington, DC 20036 (Attn: Scott L. Alberino, Esq. and Kate Doorley, Esq.); (iii) local counsel

  for FG, Brouse McDowell LPA, 388 South Main St., Suite 500, Akron, OH 44311 (Attn: Kate

  Bradley, Esq. and Bridget A. Franklin, Esq.); (iv) the Office of the United States Trustee, Howard



                                                   11


18-50757-amk      Doc 1861      FILED 12/19/18       ENTERED 12/19/18 16:04:09             Page 11 of 41
  M. Metzenbaum U.S. Courthouse, 201 Superior Avenue East, Suite 441, Cleveland, OH 4414

  (Attn: Tiiara Patton, Esq.); (v) counsel to the Stalking Horse Purchaser King & Spalding LLP,

  1185 Avenue of the Americas, New York, NY 10036 (Attn: Jonathan M.A. Melmed, Esq.); (vi)

  counsel to the Ad Hoc Noteholder Group, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue

  of the Americas, New York, NY 10036 (Attn: Joshua K. Brody, Esq.); (vii) counsel to the

  Mansfield Certificateholders Group, Latham & Watkins LLP, 885 Third Avenue, New York, NY

  10022 (Attn: George A Davis, Esq. and Andrew Parlen, Esq.); (viii) counsel to the Committee,

  Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005 (Attn: Evan

  Fleck, Esq. and Parker Milender, Esq.); and (ix) counsel to the Mortgage Trustee, Pryor Cashman

  LLP, 7 Times Square, New York, NY 10036 (Attn: Patrick Sibley, Esq.) (collectively, the

  “Objection Notice Parties”); provided that if a Successful Bidder other than the Stalking Horse

  Purchaser prevails at the Auction, then as soon as practicable after the conclusion of the Auction,

  FG shall file with the Bankruptcy Court a notice that identifies the Successful Bidder(s).

         13.     If a counterparty to an Assumed Contract files a timely objection asserting a

  higher Cure Cost than the Cure Costs set forth in the Notice of Assumption and Assignment or

  otherwise objecting to the assumption and assignment of the Assumed Contract, and the parties

  are unable to resolve the dispute consensually prior to the commencement of the Sale Hearing,

  the amount to be paid or reserved with respect to such objection shall be determined at the Sale

  Hearing or at a subsequently scheduled hearing as mutually agreed to by FG and the relevant

  counterparty. The Cure Costs set forth in the Notice of Assumption and Assignment, if any, shall

  be controlling, notwithstanding anything to the contrary in any Assumed Contract, or any

  document, and the counterparty to the Assumed Contract shall be deemed to have consented to

  the Cure Costs and shall be forever barred from asserting any other claims related to such



                                                  12


18-50757-amk      Doc 1861     FILED 12/19/18       ENTERED 12/19/18 16:04:09           Page 12 of 41
  Assumed Contract against FG or the Successful Bidder, or the property of any of them. All other

  objections to the proposed assumption and assignment of FG’s right, title, and interest in, to, and

  under the Assumed Contracts shall be heard at the Sale Hearing.

         14.     If no objection is timely filed and served, the counterparty to an Assumed

  Contract shall be deemed to have consented to the assumption and assignment of the Assumed

  Contract to the Successful Bidder and shall be forever barred from asserting any objection. Any

  objections by a counterparty to an Assumed Contract to any Successful Bidder’s proposed

  adequate assurance of future performance must be raised prior to the Sale Hearing and shall be

  resolved at the Sale Hearing.

         15.     The form of Sale Hearing Notice, substantially in the form annexed hereto as

  Exhibit 3, is approved.

         16.     Within two (2) business days after the Court enters this Order, FG (or its agents)

  shall serve the Sale Hearing Notice by first class mail on the Sale Notice Parties.

         17.     By December 20, 2018, FG (or its agents) shall cause a summary version of the

  Sale Hearing Notice to be published on the website established by FG’s court approved claims

  and noticing agent, PrimeClerk LLC, at http://www.cases.primeclerk.com/FES.

         18.     Service of the Sale Hearing Notice as approved and set forth herein shall be

  deemed proper, due, timely, good, and sufficient notice of, among other things, the entry of this

  Order, the Bid Procedures, the Auction, the Sale Hearing, and the proposed sale, including the

  transfer of FG’s right, title, and interest in, to, and under the West Lorain Assets free and clear of

  any and all liens, claims, encumbrances, and other interests, and no other or further notice is

  necessary.




                                                    13


18-50757-amk      Doc 1861        FILED 12/19/18      ENTERED 12/19/18 16:04:09            Page 13 of 41
         19.     Objections to the sale of the West Lorain Assets (including the sale of the West

  Lorain Assets subject to such objection free and clear of liens, claims, encumbrances, and

  interests pursuant to section 363(f) of the Bankruptcy Code) and entry of the Sale Order (other

  than objections to the assumption and assignment of Assumed Contracts) (each, a “Sale

  Objection”) must: (i) be in writing and specify the nature of such objection; (ii) comply with the

  Bankruptcy Rules; (iii) be filed with the Clerk of the Court, United States Bankruptcy Court for

  the Northern District of Ohio at 455 U.S. Courthouse, 2 South Main Street, Akron, Ohio 44308,

  together with proof of service on or before January 18, 2019 at 4:00 p.m. (Eastern Time) (the

  “Sale Objection Deadline”); and (iv) be served, so as to be actually received on or before the

  Sale Objection Deadline upon the Objection Notice Parties. All Sale Objections will be heard by

  the Court at the Sale Hearing.

         20.     The failure of any objecting person or entity to timely file and serve a Sale

  Objection by the Sale Objection Deadline shall be a bar to the assertion, at the Sale Hearing or

  thereafter, of any objection to the Motion, or to the consummation and performance of the sale

  contemplated by the Stalking Horse Agreement or any purchase agreement with any Successful

  Bidder, including the transfer of the West Lorain Assets to the Stalking Horse Purchaser or the

  Successful Bidder, free and clear of all liens, claims, encumbrances and other interests pursuant

  to section 363(f) of the Bankruptcy Code and will be deemed to consent to the sale, including the

  transfer of FG’s right, title, and interest in, to and under the West Lorain Assets in accordance

  with the Stalking Horse Agreement or asset purchase agreement with any Successful Bidder, free

  and clear of all liens, claims encumbrances and other interests pursuant to section 363(f) of the

  Bankruptcy Code.




                                                   14


18-50757-amk      Doc 1861      FILED 12/19/18       ENTERED 12/19/18 16:04:09            Page 14 of 41
         21.     Any party desiring to submit a bid for FG’s right, title and interest in, to and under

  the West Lorain Assets must comply with the Bid Procedures. Only representatives of FG,

  Qualified Bidders, the Stalking Horse Purchaser, the Mortgage Trustee, and the advisors for the

  Committee and the Supporting Parties shall be entitled to be present at the Auction. Any and all

  other creditors or parties interested in attending the Auction must provide FG with notice of their

  intent to attend the auction no later than ten (10) days before the Auction by sending a fax or

  email to counsel for FG, Akin Gump Strauss Hauer & Feld LLP (Attn: David H. Botter, Esq.,

  Zachary Wittenberg, Esq., and Kate Doorley, Esq. email: dbotter@akingump.com;

  zwittenberg@akingump.com; kdoorley@akingump.com; Fax: (212) 872-1002). FG may object

  to and request a hearing regarding the attendance of any particular Person at the Auction.

         22.     FG may, in its sole and absolute discretion, subject only to the exercise of its

  business judgment in accordance with its fiduciary duties, following consultation with the

  advisors to the Supporting Parties and the Committee, adjourn or cancel the Auction at or prior to

  the Auction. If the Auction is cancelled or if the date, time, or place of the Auction is changed,

  FG shall file a notice with the Court regarding such cancellation or modification and shall

  publish the notice on the website established by PrimeClerk at http://cases.primeclerk.com/FES.

         23.     The Auction shall be transcribed and may be videotaped.

         24.     FG may, in its sole and absolute discretion, subject only to the exercise of its

  business judgment in accordance with its fiduciary duties, following consultation with the

  advisors to the Supporting Parties and the Committee, make alterations to the Bid Procedures

  and/or terminate discussions with any and all prospective acquirers at any time and without

  specifying the reasons therefor, but only to the extent not materially inconsistent with the Bid

  Procedures, but including changes so as to modify deposit amounts, subsequent bid increments,



                                                   15


18-50757-amk      Doc 1861      FILED 12/19/18       ENTERED 12/19/18 16:04:09            Page 15 of 41
  the makeup of Qualified Bids, and to modify or eliminate the requirements with respect to Back-

  Up Bidders.

         25.     On or before January 16, 2019, FG shall cause the results of the Auction,

  including a copy of the Successful Bid, the identity of the Successful Bidder, and the Successful

  Bidder’s proposed form of adequate assurance of future performance, to be filed with the Court

  and published on the website of PrimeClerk.

         26.     Copies of the Stalking Horse Agreement and Bid Procedures may be downloaded

  at http://cases.primeclerk.com/FES or obtained upon receipt of a written request to the attorneys

  for FG, Akin Gump Strauss Hauer & Feld LLP, 1333 New Hampshire Avenue, NW, Washington,

  DC 20036 (Attn: Kate Doorley, Esq.).

         27.     The notice to be provided pursuant to the procedures set forth herein is good and

  sufficient notice to all parties in interest, and no other further notice need be provided.

         28.     FG is hereby authorized to execute any additional or supplemental documents

  incident to the relief granted pursuant to this Order.

         29.     Notwithstanding Bankruptcy Rules 6004, 6006, or otherwise, this Order shall be

  effective and enforceable immediately upon entry and its provisions shall be self-executing. To

  the extent applicable, the stays described in Bankruptcy Rules 6004(h) and 6006(d) are hereby

  waived.

         30.     The terms of this Order shall control to the extent of any conflict with the Motion.

         31.     The Court shall retain jurisdiction over any matter or dispute arising from or

  relating to the implementation of this Order.

                                                  ###




                                                    16


18-50757-amk      Doc 1861      FILED 12/19/18        ENTERED 12/19/18 16:04:09            Page 16 of 41
  SUBMITTED BY:

  /s/ Bridget A. Franklin
  BROUSE MCDOWELL LPA
  Marc B. Merklin (0018195)
  Kate M. Bradley (0074206)
  Bridget A. Franklin (0083987)
  388 South Main Street, Suite 500
  Akron, OH 44311-4407
  Telephone: (330) 535-5711
  Facsimile: (330) 253-8601
  mmerklin@brouse.com
  kbradley@brouse.com
  bfranklin@brouse.com

   - and -

  AKIN GUMP STRAUSS HAUER & FELD LLP
  Ira Dizengoff (admitted pro hac vice)
  Lisa Beckerman (admitted pro hac vice)
  David H. Botter (admitted pro hac vice)
  Brad Kahn (admitted pro hac vice)
  One Bryant Park
  New York, New York 10036
  Telephone: (212) 872-1000
  Facsimile: (212) 872-1002
  idizengoff@akingump.com
  lbeckerman@akingump.com
  bkahn@akingump.com

       - and -

  Scott Alberino (admitted pro hac vice)
  Kate Doorley (admitted pro hac vice)
  1333 New Hampshire Avenue, N.W.
  Washington, D.C. 20036
  Telephone: (202) 887-4000
  Facsimile: (202) 887-4288
  salberino@akingump.com
  kdoorley@akingump.com

  Counsel for Debtors and Debtors in Possession




                                               17


18-50757-amk     Doc 1861     FILED 12/19/18      ENTERED 12/19/18 16:04:09   Page 17 of 41
                                     Exhibit 1

                                   Bid Procedures




18-50757-amk   Doc 1861   FILED 12/19/18   ENTERED 12/19/18 16:04:09   Page 18 of 41
                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                     )    Chapter 11
  In re:                                                             )
                                                                     )    Case No. 18-50757 (AMK)
  FIRSTENERGY SOLUTIONS CORP., et al.,1                              )    (Jointly Administered)
                                                                     )
                                     Debtors.                        )
                                                                     )    Hon. Judge Alan M. Koschik
                                                                     )


      BID PROCEDURES FOR THE SALE OF FIRSTENERGY GENERATION LLC’S
                         WEST LORAIN FACILITY

          FirstEnergy Generation LLC (“FG”), one of the above captioned debtors and debtors-in-
  possession (collectively, the “Debtors”), sets forth the following bidding procedures (the “Bid
  Procedures”) to be employed in connection with an auction (the “Auction”) to be held if FG
  receives one or more Qualified Bids (as defined herein) for the sale of the West Lorain Facility
  and related assets and the assumption of the related liabilities (collectively, the “West Lorain
  Assets”). At a hearing following the Auction (the “Sale Hearing”), FG will seek the entry of an
  order (the “Sale Order”) from the United States Bankruptcy Court for the Northern District of
  Ohio (the “Court”) authorizing and approving the transactions contemplated by the Stalking
  Horse Agreement, a copy of which is attached to the Motion as Exhibit D together with any and
  all subsequently filed amendments thereto (the “Stalking Horse Agreement”) or a Modified Asset
  Purchase Agreement (as defined herein) between FG and the Qualified Bidder that FG
  determines, in consultation with the Supporting Parties (as defined in the Process Support
  Agreement)2 and the Official Committee of Unsecured Creditors (the “Committee”), to have
  made the highest or otherwise best bid (the “Successful Bid” and each such bidder, a “Successful
  Bidder”), as such Stalking Horse Agreement or Modified Asset Purchase Agreement may have
  been revised during the Auction. The Stalking Horse Agreement provides for the transfer of
  FG’s right, title, and interest in, to and under the West Lorain Assets and Assumed Liabilities (as
  defined in the Stalking Horse Agreement) pursuant to the terms and conditions set forth therein.
  These Bid Procedures have been approved and authorized pursuant to the Order Approving (a)
  Bid Procedures, (b) Procedures for Assumption and Assignment of Certain Executory Contracts
  and Related Notices, (c) Notice of Auction and Sale Hearing, and (d) Related Relief [Docket No.
  1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
  18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
  Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
  FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
  address is: 341 White Pond Dr., Akron, OH 44320.
  2
    The Process Support Agreement is attached as Exhibit 1 to the order included with the Motion of Debtors for Entry
  of Order (I) Authorizing the Debtors to Assume (A) the Process Support Agreement and (B) the Standstill Agreement
  and (II) Granting Related Relief [Docket No. 203].

                                                           1


18-50757-amk        Doc 1861        FILED 12/19/18             ENTERED 12/19/18 16:04:09               Page 19 of 41
  __] entered by the Court on [__] (the “Bid Procedures Order”). A summary of relevant deadlines
  is below:

  Deadline to File Notice of Assumption and                                    December 20, 2018
  Assignment and Schedule of Proposed Cure
  Costs, If Any

  Deadline to Serve Sale Hearing Notice                                        December 20, 2018

  Bid Deadline                                                          January 9, 2019 (at 5:00 p.m.)

  Deadline to Notify Qualified Bidders                                 January 10, 2019 (at 5:00 p.m.)

  Auction (if required)                                                January 15, 2019 (at 9:00 a.m.)

  Deadline to Publish Notice of Auction                                         January 16, 2019
  Results

  Deadline to Object to Sale Transaction                               January 18, 2019 (at 4:00 p.m.)

  Assumption and Assignment Objection                                  January 18, 2019 (at 4:00 p.m.)
  Deadline

  Sale Hearing                                                        January 25, 2019 (at 10:00 a.m.)



                                                      Approvals

          The proposed sale of the West Lorain Assets (the “Sale Transaction”) shall in all respects
  be subject to approval by the Court and in compliance with: (i) the applicable provisions of title
  11 of the United States Code (the “Bankruptcy Code”); (ii) the Federal Rules of Bankruptcy
  Procedure (the “Bankruptcy Rules”); and (iii) other applicable rules, law, and Orders of the
  Court.

                                                  Assets to Be Sold

          The West Lorain Assets shall consist of the Purchased Assets and Assumed Liabilities (as
  each is defined in the Stalking Horse Agreement) related to the West Lorain Power Plant.

                                            Preliminary Due Diligence

          Upon execution of a valid confidentiality agreement, in form and substance satisfactory
  to FG, any prospective bidder (each, a “Potential Bidder”) identified by FG as reasonably likely
  to be a Qualified Bidder (as defined herein)3 that wishes to conduct due diligence on the West
  3
   FG shall consult with the Committee and the Supporting Parties to the extent it determines, in an exercise of its
  business judgment, that a potential bidder is not reasonably likely to be a Qualified Bidder.

                                                            2


18-50757-amk         Doc 1861        FILED 12/19/18             ENTERED 12/19/18 16:04:09                Page 20 of 41
  Lorain Assets may be granted access to all material information regarding the West Lorain
  Assets, provided that, if any Potential Bidder is (or is affiliated with) a competitor of the Debtors,
  FG will not be required to disclose to such Potential Bidder any trade secrets or proprietary
  information unless the confidentiality agreement executed by such Potential Bidder contains
  appropriate provisions to ensure that such trade secrets or proprietary information will not be
  used for an improper purpose or to gain an unfair competitive advantage; provided, further, that
  if any documents are provided to a Potential Bidder that have not previously been provided to the
  Stalking Horse Purchaser,4 FG will provide such documents to the Stalking Horse Purchaser
  within one (1) business day of providing such documents to such Potential Bidder.

          FG shall coordinate all reasonable requests for additional information and due diligence
  access from Potential Bidders. All due diligence requests shall be directed to Lazard Frères &
  Co., LLC (“Lazard”), 300 N. LaSalle Street, 23rd Floor, Chicago, IL 60654 (Attn: Tyler Cowan
  and David Hales). If FG determines that a Potential Bidder does not constitute a Qualified
  Bidder, then such Potential Bidder shall not be entitled to receive additional due diligence access
  or additional non-public information. FG shall have no obligation to provide due diligence
  access after the Bid Deadline (as defined below) to any party that has not submitted a Qualified
  Bid by the Bid Deadline.

                                                   Bid Deadline

          Any person or entity interested in participating in the Auction must submit a Qualified
  Bid (as defined herein) on or before January 9, 2019 at 5:00 p.m. (prevailing Eastern Time),
  or such other later date and time established by FG in accordance with the terms hereof (the “Bid
  Deadline”) in writing, to the attorneys for FG, Akin Gump Strauss Hauer & Feld LLP, 1333 New
  Hampshire Ave. N.W., Washington, DC 20036 (Attn: Scott L. Alberino, Esq. and Kate Doorley,
  Esq.) (salberino@akingump.com and kdoorley@akingump.com) and One Bryant Park, New
  York, NY 10036 (Attn: David H. Botter, Esq. and Zachary Wittenberg, Esq.)
  (dbotter@akingump.com and zwittenberg@akingump.com). FG shall provide the Supporting
  Parties and the Committee with copies of each bid received, provided, however, that the
  Supporting Parties and the Committee may not contact or otherwise engage in any discussions
  with any Qualified Bidder or Potential Bidder concerning its bid, the bidding process or the West
  Lorain Assets absent the express written consent of FG, which consent may be provided by e-
  mail from FG’s counsel. FG may extend the Bid Deadline, in consultation with the Supporting
  Parties and the Committee, and shall promptly notify all potential bidders of any such extension.

                                                   Qualified Bids

         To participate in the bidding process and be deemed a “Qualified Bidder” each Potential
  Bidder must submit a “Qualified Bid” by the Bid Deadline.5 To constitute a Qualified Bid, a bid
  must:


  4
    Capitalized Terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Sale
  and Bid Procedures Motion.
  5
    For the avoidance of doubt, the Stalking Horse Purchaser is deemed a Qualified Bidder for purposes of these Bid
  Procedures.

                                                           3


18-50757-amk        Doc 1861        FILED 12/19/18             ENTERED 12/19/18 16:04:09               Page 21 of 41
               (a)   be in writing;

               (b)   provide for the purchase of all or substantially all of the West Lorain
                     Assets and identify the liabilities (including, without limitation, a
                     proposed list of contracts, if any, that the Potential Bidder proposes to
                     assume in connection with the transaction (the “Assigned Contracts”)), if
                     any, to be assumed by the Potential Bidder;

               (c)   provide for a cash purchase price equal to or greater than the sum of: (i)
                     $144,000,000; (ii) the Termination Fee in the amount of 2.5% of the Initial
                     Purchase Price, as defined in the Stalking Horse Agreement; (iii) the
                     Buyer Expense Reimbursement in the amount of 1% of the Initial
                     Purchase Price, as defined in the Stalking Horse Agreement; and (iv)
                     $1,000,000;

               (d)   provide for payment of a Closing Adjustment Amount (as defined in the
                     Stalking Horse Agreement) in cash on terms no less favorable to FG than
                     those set forth in the Stalking Horse Agreement;

               (e)   include an acknowledgement and representation that the Potential Bidder
                     will assume FG’s obligations that arise after the closing under the
                     Assigned Contracts proposed to be assigned pursuant to the Sale
                     Transaction;

               (f)   include information sufficient to demonstrate the Potential Bidder’s ability
                     to comply with section 365 of the Bankruptcy Code, including providing
                     adequate assurance of such Potential Bidder’s ability to perform under the
                     Assigned Contracts proposed in the bid to be assumed by FG and assigned
                     to the Potential Bidder, in a form that will permit the immediate
                     dissemination of such evidence to the counterparties to such Assigned
                     Contracts as and when deemed necessary by FG;

               (g)   to the extent a potential bidder has not already executed such an
                     agreement, include an executed version of a valid confidentiality or non-
                     disclosure agreement, in form and substance satisfactory to FG;

               (h)   fully disclose the legal identity of each entity that will be bidding for the
                     West Lorain Assets or otherwise participating in connection with such bid,
                     and the complete terms of any such participation;

               (i)   provide current audited financial statements and latest unaudited financial
                     statements of the Potential Bidder, or, if the Potential Bidder is an entity
                     formed for the purpose of acquiring the West Lorain Assets, current
                     audited financial statements and latest unaudited financial statements of
                     the equity holders of the Potential Bidder who will either guarantee the
                     obligations of the Potential Bidder, or provide such other form(s) of
                     financial disclosure and credit-quality support or enhancement that will
                     allow FG and its advisors to make a reasonable determination as to the
                                               4


18-50757-amk   Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09         Page 22 of 41
                     Potential Bidder’s financial and other capabilities to consummate the Sale
                     Transaction;

               (j)   state that such bidder is financially capable of consummating the
                     transactions contemplated by the Modified Asset Purchase Agreement (as
                     defined below) and detail the source(s) of funds that will be used to
                     consummate the transactions;

               (k)   include satisfactory evidence of committed financing or other financial
                     ability to consummate the transactions contemplated by the Modified
                     Asset Purchase Agreement (as defined below) in a timely manner;

               (l)   fully disclose any connections or agreements with FG, any non-Debtor
                     affiliate of FG, any other known Potential Bidders or Qualified Bidders,
                     and/or any officer or director of FG;

               (m)   contain a signed definitive asset purchase agreement, including all exhibits
                     and schedules contemplated thereby (other than exhibits and schedules
                     that, by their nature, must be prepared by FG or which have yet to be
                     provided to the Potential Bidders) (the “Modified Asset Purchase
                     Agreement”), with, at minimum, the following requirements: (i) having
                     materially similar terms and conditions as the Stalking Horse Agreement,
                     except with higher or otherwise better consideration, and (ii) containing
                     terms and conditions otherwise no less favorable, as determined by FG in
                     its sole discretion in consultation with the Supporting Parties and the
                     Committee, to FG’s estate than the terms and conditions in the Stalking
                     Horse Agreement (provided that no Qualified Bid shall provide for the
                     payment to the Potential Bidder of any breakup fee, topping fee,
                     termination fee, expense reimbursement or similar arrangement);

               (n)   include a marked copy of the Modified Asset Purchase Agreement
                     reflecting the differences between the Modified Asset Purchase Agreement
                     and the Stalking Horse Agreement;

               (o)   expressly acknowledge and represent that the Potential Bidder (i) has had
                     an opportunity to conduct any and all due diligence regarding the West
                     Lorain Assets prior to making its bid, (ii) has relied solely upon its own
                     independent review, investigation, and/or inspection of any documents and
                     the West Lorain Assets in making its bid, and (iii) did not rely upon any
                     written or oral statements, representations, promises, warranties, or
                     guaranties whatsoever, whether express, implied, by operation of law, or
                     otherwise, regarding the West Lorain Assets or the completeness of any
                     information provided in connection therewith, except as expressly stated
                     in the representations and warranties contained in the Modified Asset
                     Purchase Agreement ultimately accepted and executed by FG;




                                               5


18-50757-amk   Doc 1861    FILED 12/19/18          ENTERED 12/19/18 16:04:09        Page 23 of 41
                (p)     not be conditioned upon the obtaining or sufficiency of financing or any
                        internal approval, or on the outcome or review of due diligence;

                (q)     not contain any condition to closing of the transaction on the receipt of
                        any third-party approvals, to the extent necessary (excluding required
                        Court approval, any required consents under the Assigned Contracts
                        subject to the terms and conditions in the Modified Asset Purchase
                        Agreement, and required governmental and/or regulatory approval, if
                        any);

                (r)     include evidence of authorization and approval from the Potential Bidder’s
                        board of directors (or comparable governing body) with respect to the
                        submission, execution, delivery and closing of the Sale Transaction;

                (s)     state the specific person(s) whom FG’s investment bankers, Lazard,
                        should contact in the event that FG has any questions or wishes to discuss
                        the Modified Asset Purchase Agreement;

                (t)     include a good faith deposit (the “Good Faith Deposit”) in the form of a
                        certified or bank check (or other form acceptable to FG in its sole and
                        absolute discretion) payable to the order of FirstEnergy Generation, LLC
                        in an amount equal to ten (10%) percent of the purchase price offered to
                        purchase the West Lorain Assets. All Good Faith Deposits shall be held in
                        an escrow account established by FG pursuant to the escrow agreement
                        provided by FG (the “Escrow Agreement”). Each bid should include any
                        proposed modifications to the Escrow Agreement. All Good Faith
                        Deposits shall be held until no later than five (5) business days after the
                        Sale Hearing and thereafter returned to the respective bidders in
                        accordance with the Bid Procedures, unless the bidder has been selected as
                        the Successful Bidder (as defined below);

                (u)     remain open and irrevocable until five (5) business days after the Sale
                        Hearing;

                (v)     contain other information reasonably requested by FG; and

                (w)     be received by the Bid Deadline.

         FG will determine, in consultation with the Supporting Parties and the Committee,
  whether to entertain bids that do not conform to one or more of the requirements specified herein
  and whether to deem such bids to be Qualified Bids. FG, in its sole and absolute discretion
  following consultation with the Supporting Parties and the Committee, shall make a
  determination regarding whether a bid constitutes a Qualified Bid and shall notify bidders
  whether their bids have been determined to be Qualified Bids by no later than January 10, 2019
  at 5:00 p.m. (prevailing Eastern Time) or the business day following the Bid Deadline.

         If FG does not receive any Qualified Bids other than the bid set forth in the Stalking
  Horse Agreement, the Auction shall be cancelled and FG shall report the same to the Supporting

                                                  6


18-50757-amk     Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09         Page 24 of 41
  Parties, the Committee, the Stalking Horse Purchaser, the Mortgage Trustee, and the Court, and
  subject to obtaining approval of the Court and satisfaction of the conditions set forth in the
  Stalking Horse Agreement, FG shall promptly proceed to consummate the Sale Transaction with
  the Stalking Horse Purchaser pursuant to (and subject to) the terms and conditions set forth in the
  Stalking Horse Agreement. In addition, if no Qualified Bid is received (other than the Stalking
  Horse Agreement), FG reserves the right, subject to the consent of the Stalking Horse Purchaser,
  which consent shall not be unreasonably withheld, to request that the Court advance the date of
  the Sale Hearing and provide notice of such new date to those parties in interest entitled to notice
  thereof.

                             Auction, Auction Procedures and Overbids

          In the event that FG receives one or more timely Qualified Bids in addition to the
  Stalking Horse Agreement, FG shall conduct the Auction. The Auction, if required, will be
  conducted at the offices of Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York,
  NY 10036 on January 15, 2019 at 9:00 a.m. (prevailing Eastern Time), or such other time,
  date, and location as designated by FG, in its sole and absolute discretion, in a notice to all
  Qualified Bidders, the Committee, the Mortgage Trustee, and the Supporting Parties. FG
  reserves the right, in its sole and absolute discretion, subject only to the exercise of its business
  judgment in accordance with its fiduciary duties, in consultation with the Supporting Parties and
  the Committee, to adjourn or cancel the Auction at or prior to the Auction. If the place of the
  Auction is changed, FG will file a notice with the Court regarding such modification and will
  publish the notice on the website of Prime Clerk LLC at http://cases.primeclerk.com/FES.

         The Auction shall be governed by the following procedures, subject to modification by
  FG as permitted by these Bid Procedures, in consultation with the Supporting Parties and the
  Committee. At the Auction:

                 (a)     the Qualified Bidders shall appear in person at the Auction, or through a
                         duly authorized representative;

                 (b)     only representatives of FG, the Supporting Parties, the Committee, the
                         Office of the United States Trustee, the Mortgage Trustee, and the
                         Qualified Bidders shall be entitled to be present at the Auction. Any and
                         all other creditors interested in attending the Auction must provide FG
                         with notice of their intent to attend the Auction no later than ten (10) days
                         before the Auction by notifying counsel for FG, Akin Gump Strauss Hauer
                         & Feld LLP (Attn: Scott L. Alberino, Esq., David H. Botter, Esq., Zachary
                         Wittenberg, Esq. and Kate Doorley, Esq.). FG may object to and request a
                         hearing regarding the attendance of any particular creditor at the Auction;

                 (c)     only Qualified Bidders shall be entitled to make any subsequent bids at the
                         Auction;

                 (d)     each Qualified Bidder shall be required to confirm that it has not engaged
                         in any collusion with respect to the bidding or sale;



                                                    7


18-50757-amk      Doc 1861      FILED 12/19/18          ENTERED 12/19/18 16:04:09          Page 25 of 41
               (e)   bidding shall commence at the initial highest bid, which FG, in its sole and
                     absolute discretion following consultation with the Supporting Parties and
                     the Committee, shall announce to all Qualified Bidders, the Supporting
                     Parties and the Committee no later than one (1) business day prior to the
                     Auction (such bid, the “Opening Bid”). The Opening Bid may be an
                     Initial Topping Bid or the Stalking Horse Purchaser’s bid;

               (f)   Qualified Bidders may then submit successive bids higher than the
                     previous bid, based on and increased from the Opening Bid, in increments
                     of at least $1,000,000, provided that FG reserves the right, in their sole and
                     absolute discretion, following consultation with the Supporting Parties and
                     the Committee, to announce reductions or increases in minimum
                     incremental bids at any time during the Auction (each, an “Overbid”);

               (g)   all Qualified Bidders shall have the right to submit Overbids and make
                     additional modifications to the Stalking Horse Agreement or their
                     respective Modified Asset Purchase Agreement, as applicable, at the
                     Auction to improve such bids;

               (h)   the Auction may include individual negotiations with the Qualified
                     Bidders, however, all incremental bids by Qualified Bidders shall occur in
                     open bidding in the presence of all other Qualified Bidders;

               (i)   FG reserves the right to (i) determine, in their sole and absolute discretion
                     following consultation with the Supporting Parties and the Committee,
                     which bid is the highest or otherwise best and (ii) reject at any time,
                     without liability, any offer that FG, in its sole and absolute discretion
                     following consultation with the Supporting Parties and the Committee,
                     deems to be (a) inadequate or insufficient, (b) not in conformity with the
                     requirements of the Bankruptcy Code, the Bankruptcy Rules, or
                     procedures set forth therein or in these Bid Procedures, or (c) contrary to
                     the best interests of FG and its estate;

               (j)   the Auction among Qualified Bidders shall continue according to these
                     procedures until FG determines, in its sole and absolute discretion
                     following consultation with the Supporting Parties and the Committee,
                     subject to Court approval, that FG has received a Successful Bid. In
                     making this decision, FG may consider, without limitation, the amount of
                     the purchase price, the amount of proposed assumed liabilities, the value
                     of any excluded assets, the form of consideration being offered, the tax
                     consequences of such bid, the likelihood of the Qualified Bidder’s ability
                     to close a given transaction, the proposed timing thereof, and rights of
                     such Qualified Bidder and FG with respect to the termination thereof, the
                     number, type and nature of any changes reflected in the Modified Asset
                     Purchase Agreement requested by each Qualified Bidder, the extent to
                     which such changes are likely to delay closing of the Sale Transaction and
                     the cost to FG of such changes or delay, and the net benefit to FG’s estate,

                                               8


18-50757-amk   Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09          Page 26 of 41
                        taking into account the Stalking Horse Purchaser’s rights to the
                        Termination Fee and the Buyer Expense Reimbursement. Upon making
                        this decision, FG shall announce the Successful Bidder in the presence of
                        all other Qualified Bidders and close the Auction. The Qualified Bidder
                        submitting such Successful Bid for the West Lorain Assets shall become
                        the Successful Bidder and shall have such rights and responsibilities of a
                        purchaser, as set forth in the Modified Asset Purchase Agreement or the
                        Stalking Horse Agreement, as applicable;

                (k)     the Auction shall be transcribed and may also be videotaped;

                (l)     after consultation with the Committee and the Supporting Parties, FG may,
                        in its sole and absolute discretion subject only to its business judgment,
                        employ and announce at the Auction additional procedural rules that are
                        reasonable under the circumstances (e.g., the amount of time allotted to
                        make subsequent bids) for conducting the Auction, provided that such
                        rules are (i) not materially inconsistent with these Bid Procedures, the
                        Bankruptcy Code, or any order of the Court and (ii) disclosed to each
                        Qualified Bidder at the Auction; and

                (m)     all bidding for the West Lorain Assets will be concluded at the Auction
                        and there will be no further bidding at the Sale Hearing, and following the
                        closing of the Auction, FG shall not initiate contact with, solicit, or
                        encourage proposals from any person or entity with respect to the West
                        Lorain Assets.

          Within two (2) business days following the closing of the Auction, FG shall cause the
  results of the Auction, including a copy of the Successful Bid and the identity of the Successful
  Bidder and the Back-Up Bidder, to be filed with the Court and published on the website of Prime
  Clerk LLC at http://cases.primeclerk.com/FES.

                      Termination Fee and Buyer Expense Reimbursement

          FG has agreed that it must pay the Termination Fee and Buyer Expense Reimbursement
  (as defined in the Stalking Horse Agreement) to the Stalking Horse Purchaser under certain
  conditions and circumstances as set forth in the Stalking Horse Agreement. Payment of the
  Termination Fee and Buyer Expense Reimbursement shall be governed by the Stalking Horse
  Agreement and the Bid Procedures Order. Pursuant to the Bid Procedures Order and the Stalking
  Horse Agreement, the Stalking Horse Purchaser’s claim to the Termination Fee and the Buyer
  Expense Reimbursement shall constitute an administrative expense claim.

                       Back-Up Bidder and Return of Good Faith Deposit

          If an Auction is conducted, the Qualified Bidder (including the Stalking Horse Purchaser)
  with the next highest or otherwise best Qualified Bid for the West Lorain Assets at the Auction
  other than the Successful Bidder (the “Back-Up Bid”) as determined by FG in its sole and
  absolute discretion following consultation with the Supporting Parties and the Committee, shall
  be required to serve as the back-up bidder (the “Back-Up Bidder”) for the West Lorain Assets
                                                  9


18-50757-amk     Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09        Page 27 of 41
  and keep such Back-Up Bid open and irrevocable until the first to occur of (i) 60 days after the
  termination of the transaction with the Successful Bidder, (ii) consummation of the transaction
  with the Successful Bidder, or (iii) termination of the Back-Up Bidder’s obligations under the
  Stalking Horse Agreement or under the Modified Asset Purchase Agreement with the Successful
  Bidder. Following the Sale Hearing, if the Successful Bidder fails to consummate an approved
  Sale Transaction whether due to the Successful Bidder’s breach or otherwise, the Back-Up
  Bidder will be automatically deemed to be the new Successful Bidder, and FG will be
  authorized, but not required, to consummate the sale with the Back-Up Bidder without further
  order of the Court.

           Except as provided herein, Good Faith Deposits shall be returned, without interest, to
  each bidder not selected by FG as the Successful Bidder or the Back-Up Bidder by no later than
  the fifth (5th) business day after the completion of the Sale Hearing, as provided for above.

                                         Reservation of Rights

          FG reserves the right, in its sole and absolute discretion, subject only to the exercise of its
  business judgment in accordance with its fiduciary duties, following consultation with the
  Supporting Parties and the Committee, to alter or terminate these Bid Procedures, to waive terms
  and conditions set forth herein with respect to all potential bidders, extend the deadlines set forth
  herein, alter the assumptions set forth herein, provide reasonable accommodations to any
  potential bidders with respect to such terms, conditions, and deadlines of the Bid Procedures and
  bid process to promote further bids by such bidders and/or, following consultation with the
  Supporting Parties and the Committee, to terminate discussions with any and all prospective
  acquirers and investors (except for the Successful Bidder) at any time and without specifying the
  reasons therefor, in each case to the extent not materially inconsistent with these Bid Procedures.
  Any modification that FG makes to the Bid Procedures shall apply to all Qualified Bidders;
  provided, however that any modification of bidding procedures shall not be inconsistent with the
  Bankruptcy Code, the Bankruptcy Rules, the Bidding Procedures Order or any other order of the
  Court entered in the chapter 11 cases.

                                              Sale Hearing

         The Successful Bid will be subject to approval by the Court. The Sale Hearing will take
  place on January 25, 2019 at 10:00 a.m. (prevailing Eastern Time) before the United States
  Bankruptcy Court, Northern District of Ohio, 455 U.S. Courthouse, 2 South Main Street, Akron,
  Ohio 44308. The Sale Hearing may be adjourned by FG in its sole discretion from time to time
  without further notice to creditors or parties in interest other than by announcement of the
  adjournment in open Court on the date scheduled for the Sale Hearing or on the Court’s docket.

          At the Sale Hearing, FG shall report the results of the Auction and FG’s recommendation
  with respect to the Successful Bid, which is subject to Court Approval. FG shall be deemed to
  have accepted a bid only when the bid has been approved by the Court at the Sale Hearing.

                 Consent to Jurisdiction and Authority as a Condition to Bidding

         All Qualified Bidders shall be deemed to have (i) consented to the core jurisdiction of the
  Court to enter an order or orders, which shall be binding in all respects, in any way related to the
                                                    10


18-50757-amk      Doc 1861      FILED 12/19/18        ENTERED 12/19/18 16:04:09             Page 28 of 41
  Bid Procedures, the Auction, or the construction and enforcement of any Stalking Horse
  Agreement, Modified Asset Purchase Agreement, or any other documents relating to the Sale
  Transaction, (ii) waived any right to a jury trial in connection with any disputes relating to the
  Bid Procedures, the Auction, or the construction and enforcement of the Stalking Horse
  Agreement, any Modified Asset Purchase Agreement or any other document relating to the Sale
  Transaction, and (iii) consented to the entry of a final order or judgment in any way related to the
  Bid Procedures, the Auction, or the construction and enforcement of the Stalking Horse
  Agreement, any Modified Asset Purchase Agreement, or any other document relating to the Sale
  Transaction if it is determined that the Court would lack Article III jurisdiction to enter such a
  final order or judgment absent the consent of the parties.

                                      Sale is “As Is/Where Is”

         Except as otherwise provided in an applicable Stalking Horse Agreement, Modified Asset
  Purchase Agreement, or any order approving the Sale Transaction, any and all portions of the
  West Lorain Assets sold pursuant to the Bid Procedures shall be conveyed at the closing of the
  Sale Transaction in their then-present condition, “as is, with all faults, and without any warranty
  whatsoever, whether express or implied.”




                                                  11


18-50757-amk      Doc 1861      FILED 12/19/18      ENTERED 12/19/18 16:04:09            Page 29 of 41
                                       Exhibit 2

                          Notice of Assumption and Assignment




18-50757-amk   Doc 1861   FILED 12/19/18    ENTERED 12/19/18 16:04:09   Page 30 of 41
                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                    )     Chapter 11
  In re:                                                            )
                                                                    )     Case No. 18-50757
  FIRSTENERGY SOLUTIONS CORP., et al.,1                             )     (Jointly Administered)
                                                                    )
                                     Debtors.                       )
                                                                    )     Hon. Judge Alan M. Koschik
                                                                    )


           NOTICE OF EXECUTORY CONTRACTS WHICH MAY BE ASSUMED AND
             ASSIGNED IN CONNECTION WITH THE SALE OF FIRSTENERGY
             GENERATION LLC’S WEST LORAIN ASSETS AND THE PROPOSED
                      CURE AMOUNTS WITH RESPECT THERETO

         You are receiving this Notice of Executory Contracts Which May Be Assumed and
  Assigned in Connection with the Sale of FirstEnergy Generation, LLC’s West Lorain Assets
  and the Proposed Cure Amounts With Respect Thereto (the “Notice of Assumption and
  Assignment”) because you may be a counterparty to an executory contract with
  FirstEnergy Generation, LLC (“FG”), and/or certain affiliates, as debtors and debtors in
  possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) in
  connection with FG’s West Lorain Assets. Please read this notice carefully as your rights
  may be affected by the transactions described herein.

          PLEASE TAKE NOTICE that on [ ], 2018, the United States Bankruptcy Court for the
  Northern District of Ohio (the “Bankruptcy Court”) entered an order (the “Bid Procedures
  Order”) approving the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 363, 365, and 503 and
  Fed. R. Bank. P. 2002, 6004, and 6006 for Entry of (i) Order Approving (a) Bid Procedures, (b)
  Procedures for Assumption and Assignment of Certain Executory Contracts and Related Notices,
  (c) Notice of Auction and Sale Hearing, and (d) Related Relief and (ii) Order Approving the Sale
  of the West Lorain Assets Free and Clear of Liens, Claims, Encumbrances and Other Interests,
  (b) Approving Assumption and Assignment of Certain Executory Contracts, and (c) Granting
  Related Relief [Docket No. __] (the “Motion”). The Motion and Bid Procedures Order set forth
  certain procedures (the “Bid Procedures”) in connection with the sale of FG’s West Lorain
  Assets.


  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
  18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
  Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
  FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
  address is: 341 White Pond Dr., Akron, OH 44320.

                                                          1


18-50757-amk        Doc 1861        FILED 12/19/18            ENTERED 12/19/18 16:04:09               Page 31 of 41
          PLEASE TAKE FURTHER NOTICE that pursuant to the Bid Procedures Order, FG
  has established procedures for the assumption and assignment of certain executory contracts
  (collectively, the “Executory Contracts”) to a potential purchaser and the determination of related
  Cure Costs (as defined herein). FG is party to numerous Executory Contracts and, in accordance
  with the Bid Procedures Order, hereby file this notice identifying (i) the Contracts which may be
  assumed and assigned to a Successful Bidder in connection with the sale (such Contracts, the
  “Assumed Contracts”) and (ii) the proposed amounts, if any, FG believes are owed to the
  counterparty to the Assumed Contracts to cure any defaults or arrears existing under the
  Assumed Contract (the “Cure Costs”) both as set forth on Exhibit 1 attached hereto.

         PLEASE TAKE FURTHER NOTICE that the hearing to approve the sale of the West
  Lorain Assets (the “Sale Hearing”) will take place before the Honorable Alan M. Koschik,
  United States Bankruptcy Judge, United States Bankruptcy Court, Northern District of Ohio, 260
  U.S. Courthouse, 2 South Main Street, Akron, Ohio 44308 on January 25, 2019 at 10:00 a.m.
  (Eastern Time). A summary of relevant dates and deadlines is below:

  Deadline to File Notice of Assumption and                       December 20, 2018
  Assignment and Schedule of Proposed Cure
  Costs, If Any

  Deadline to Serve Sale Hearing Notice                           December 20, 2018

  Bid Deadline                                              January 9, 2019 (at 5:00 p.m.)

  Deadline to Notify Qualified Bidders                      January 10, 2019 (at 5:00 p.m.)

  Auction (if required)                                     January 15, 2019 (at 9:00 a.m.)

  Deadline to Publish Notice of Auction                            January 16, 2019
  Results

  Deadline to Object to Sale Transaction                    January 18, 2019 (at 4:00 p.m.)

  Assumption and Assignment Objection                       January 18, 2019 (at 4:00 p.m.)
  Deadline

  Sale Hearing                                             January 25, 2019 (at 10:00 a.m.)



          PLEASE TAKE FURTHER NOTICE that the listing of Assumed Contracts on Exhibit
  1 does not constitute and admission that the agreement is an executory contract as contemplated
  by section 365(a) of the Bankruptcy Code or that FG has any liability thereunder, and FG
  expressly reserves all of their rights, claims, causes of action, and defenses with respect to the
  Assumed Contracts on Exhibit 1.



                                                  2


18-50757-amk      Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09         Page 32 of 41
          PLEASE TAKE FURTHER NOTICE that any objections to the assumption and
  assignment of any Assumed Contract identified in this notice (except with respect to the adequate
  assurance of future performance by any successful bidder) must be (i) in writing, (ii) comply
  with the Bankruptcy Rules, (iii) filed with the Bankruptcy Court and (iv) be served, so as to be
  actually received by (a) FG, FirstEnergy Generation, LLC, 341 White Pond Drive, Akron, OH
  44320 (Attn: Rick Giannantonio, Esq.); (b) counsel for FG, Akin Gump Strauss Hauer & Feld
  LLP, One Bryant Park, New York, NY 10036-6745 (Attn: David H. Botter, Esq. and Zachary
  Wittenberg, Esq.) and 1333 New Hampshire Avenue, N.W., Washington, DC 20036 (Attn: Scott
  L. Alberino, Esq. and Kate Doorley, Esq.); (c) local counsel for FG, Brouse McDowell LPA, 388
  South Main St., Suite 500, Akron, OH 44311 (Attn: Kate Bradley, Esq. and Bridget A. Franklin,
  Esq.); (d) the Office of the United States Trustee, Howard M. Metzenbaum U.S. Courthouse, 201
  Superior Avenue East, Suite 441, Cleveland, OH 4414 (Attn: Tiiara Patton, Esq.); (e) counsel to
  the Stalking Horse Purchaser King & Spalding LLP, 1185 Avenue of the Americas, New York,
  NY 10036 (Attn: Jonathan M.A. Melmed, Esq.); (f) counsel to the Ad Hoc Noteholder Group,
  Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036
  (Attn: Joshua K. Brody, Esq.); (g) counsel to the Mansfield Certificateholders Group, Latham &
  Watkins LLP, 885 Third Avenue, New York, NY 10022 (Attn: George A. Davis, Esq. and Andrew
  Parlen, Esq.); (h) counsel to the Committee, Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty
  Street, New York, NY 10005 (Attn: Evan Fleck, Esq. and Parker Milender, Esq.); and (i) counsel
  to the Mortgage Trustee, Pryor Cashman LLP, 7 Times Square, New York, NY 10036 (Attn:
  Patrick Sibley, Esq.) by January 18, 2019 at 4:00 p.m. (Eastern Time) (the “Assumption and
  Assignment Objection Deadline”). Any such objections must set forth the proposed objection to
  the assumption and assignment of the Assumed Contracts (and must state, with specificity, the
  legal and factual basis thereof) and, if applicable, the proposed Cure Costs (and must state, with
  specificity, what Cure Costs are required with appropriate documentation in support thereof).
  Other than the Cure Costs listed on Exhibit 1, FG is not aware of any amounts due and owing
  under the Assumed Contracts listed therein.

         PLEASE TAKE FURTHER NOTICE that objections with respect to the Successful
  Bidder’s proposed form of adequate assurance of future performance must be raised prior to the
  Sale Hearing and will be resolved at the Sale Hearing.

           PLEASE TAKE FURTHER NOTICE that if a counterparty to an Assumed Contract
  files a timely objection asserting a higher Cure Cost than the Cure Cost set forth in this Notice of
  Assumption and Assignment, and the parties are unable to consensually resolve the dispute prior
  to the commencement of the Sale Hearing, the amount to be paid or reserve with respect to such
  objection shall be determined at the Sale Hearing. All other objections to the proposed
  assumption and assignment of FG’s right, title and interest in, to and under the Assumed
  Contracts, including objections to the proposed form of adequate assurance, shall be heard at the
  Sale Hearing.

         PLEASE TAKE FURTHER NOTICE that each non-Debtor party to any Assumed
  Contract that does not timely file an objection by the Assumption and Assignment Objection
  Deadline shall be forever barred from asserting any objection with regard to the assumption,
  assignment, and/or Cure Costs set forth on Exhibit 1, including any objections with respect to
  the adequate assurance of future performance by the Successful Bidder or FG’s ability to assign

                                                   3


18-50757-amk      Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09         Page 33 of 41
  the Assumed Contract. The Cure Costs set forth in the Notice of Assumption and Assignment
  shall be controlling, notwithstanding anything to the contrary in any Assumed Contract or any
  other document, and the counterparty to the Assumed Contract shall be deemed to have
  consented to the Cure Costs and shall be forever barred from asserting any other claims related to
  such Assumed Contract against FG or the Successful Bidder(s), or the property of any of them to
  the extent such counterparty does not file a timely objection to the Cure Costs set forth above.


  Date: [___], 2018




                                                  4


18-50757-amk     Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09        Page 34 of 41
                                      Respectfully submitted,



                                      BROUSE MCDOWELL LPA
                                      Marc B. Merklin (0018195)
                                      Kate M. Bradley (0074206)
                                      Bridget A. Franklin (0083987)
                                      388 South Main Street, Suite 500
                                      Akron, OH 44311-4407
                                      Telephone: (330) 535-5711
                                      Facsimile: (330) 253-8601
                                      mmerklin@brouse.com
                                      kbradley@brouse.com
                                      bfranklin@brouse.com

                                       - and -

                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      Ira Dizengoff (admitted pro hac vice)
                                      Lisa Beckerman (admitted pro hac vice)
                                      David H. Botter (admitted pro hac vice)
                                      Brad Kahn (admitted pro hac vice)
                                      One Bryant Park
                                      New York, New York 10036
                                      Telephone: (212) 872-1000
                                      Facsimile: (212) 872-1002
                                      idizengoff@akingump.com
                                      lbeckerman@akingump.com
                                      bkahn@akingump.com

                                               - and -

                                      Scott Alberino (admitted pro hac vice)
                                      Kate Doorley (admitted pro hac vice)
                                      1333 New Hampshire Avenue, N.W.
                                      Washington, D.C. 20036
                                      Telephone: (202) 887-4000
                                      Facsimile: (202) 887-4288
                                      salberino@akingump.com
                                      kdoorley@akingump.com

                                      Counsel for Debtors and Debtors in Possession




                                           5


18-50757-amk   Doc 1861   FILED 12/19/18       ENTERED 12/19/18 16:04:09       Page 35 of 41
                                      Exhibit 3

                                 Sale Hearing Notice




18-50757-amk   Doc 1861   FILED 12/19/18   ENTERED 12/19/18 16:04:09   Page 36 of 41
                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

                                                                    )     Chapter 11
  In re:                                                            )
                                                                    )     Case No. 18-50757
                                                       1
  FIRSTENERGY SOLUTIONS CORP., et al.,                              )     (Jointly Administered)
                                                                    )
                                     Debtors.                       )
                                                                    )     Hon. Judge Alan M. Koschik
                                                                    )


                            NOTICE OF AUCTION AND SALE HEARING

  TO PARTIES IN INTEREST IN THE CHAPTER 11 CASES OF FIRSTENERGY
  SOLUTIONS CORP. AND ITS AFFILIATED DEBTORS:

           PLEASE TAKE NOTICE that:

          1.      Approval of Bid Procedures. By Order dated [___], 2018 [Docket No. __] (the
  “Order”), the United States Bankruptcy Court for the Northern District of Ohio (the “Bankruptcy
  Court”) authorized FirstEnergy Generation, LLC (“FG”) to market, solicit bids, conduct an
  auction (the “Auction”) and select the highest or otherwise best bidder at the Auction for the sale
  and transfer (the “Sale Transaction”) of FG’s assets related to the West Lorain Power Plant (the
  “West Lorain Assets”). The terms of the solicitation of bids, conduct of the Auction, and
  selection of the highest or otherwise best bid for the West Lorain Assets shall be governed by the
  Bankruptcy Court-approved bidding procedures (the “Bid Procedures”). Copies of the Bid
  Procedures and the Order can be accessed free of charge on the website established by FG’s
  claims and noticing agent, PrimeClerk LLC at http://cases.primeclerk.com/FES. The Order also
  approved FG’s selection of Vermillion Power, L.L.C. (the “Stalking Horse Purchaser”) to serve
  as a stalking horse purchaser and the provision of bid protections thereto (the “Bid Protections”).

         2.       Relevant Dates and Deadlines. A summary of the relevant key dates and
  deadlines for the Sale Transaction is below:


  1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
  18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
  Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
  FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
  address is: 341 White Pond Dr., Akron, OH 44320.

                                                           1


18-50757-amk        Doc 1861        FILED 12/19/18             ENTERED 12/19/18 16:04:09              Page 37 of 41
         Deadline to File Notice of Assumption                        December 20, 2018
         and Assignment and Schedule of
         Proposed Cure Costs, If Any

         Deadline to Serve Sale Hearing Notice                        December 20, 2018

         Bid Deadline                                          January 9, 2019 (at 5:00 p.m.)

         Deadline to Notify Qualified Bidders                  January 10, 2019 (at 5:00 p.m.)

         Auction (if required)                                 January 15, 2019 (at 9:00 a.m.)

         Deadline to Publish Notice of Auction                         January 16, 2019
         Results

         Deadline to Object to Sale Transaction                January 18, 2019 (at 4:00 p.m.)

         Assumption and Assignment Objection                   January 18, 2019 (at 4:00 p.m.)
         Deadline

         Sale Hearing                                         January 25, 2019 (at 10:00 a.m.)



          3.      Auction. Pursuant to the Order and the Bid Procedures, if FG receives one or
  more timely and acceptable Qualified Bids (as defined in the Bid Procedures), in addition to the
  Stalking Horse Purchaser’s bid, for the Retail Power Sales Assets, an Auction shall take place on
  January 15, 2019 at 9:00 a.m. (Eastern Time), at the offices of Akin Gump Strauss Hauer &
  Feld LLP, One Bryant Park, New York, NY 10036. Only parties that have submitted a Qualified
  Bid, as set forth in the Bid Procedures, by no later than January 9, 2019 at 5:00 p.m. (Eastern
  Time) (the “Bid Deadline”) may bid at the Auction. Any party that wishes to take part in this
  process and submit a bid for the West Lorain Assets must submit their bid prior to the Bid
  Deadline and in accordance with the Bid Procedures. Only representatives of FG, Qualified
  Bidders, the Committee, the Stalking Horse Purchaser, and the Supporting Parties shall be
  entitled to be present at the Auction. Any and all other creditors or parties in interest interested
  in attending the Auction must provide FG with notice of their intent to attend the Auction by
  sending a fax or e-mail to counsel for FG, Akin Gump Strauss Hauer & Feld LLP (Attn: David
  H. Botter, Esq., Zachary Wittenberg, Esq., and Kate Doorley, Esq.) (dbotter@akingump.com;
  zwittenberg@akingump.com; kdoorley@akingump.com) Fax: (212) 872-1002.

         4.      Objections to Assumption and Assignment. No later than December 20, 2018,
  FG shall file with the Court a notice of assumption and assignment (the “Notice of Assumption
  and Assignment”) listing all of the Executory Contracts that the Stalking Horse Purchaser
  proposes to be assumed and assigned to it in connection with the Sale Transaction (each, an
  “Assumed Contract”). Any counterparty to an Assumed Contract shall file any objection to the
                                                   2


18-50757-amk      Doc 1861      FILED 12/19/18         ENTERED 12/19/18 16:04:09          Page 38 of 41
  proposed assumption and assignment of the Assumed Contracts (and must state in its objection,
  with specificity, the legal and factual basis thereof) no later than January 18, 2019 at 4:00 p.m.
  (Eastern Time).

          5.      Sale Hearing. A hearing (the “Sale Hearing”) to consider the sale of the West
  Lorain Assets to the Successful Bidder will be held at 10:00 a.m. (Eastern Time) on January
  25, 2019, before the Honorable Alan M. Koschik, United States Bankruptcy Judge, United States
  Bankruptcy Court for the Northern District of Ohio, 260 U.S. Courthouse, 2 South Main Street,
  Akron, Ohio 44308. The Sale Hearing may be continued from time to time without further
  notice other than the announcement by FG of the adjourned date(s) at the Sale Hearing or any
  continued hearing or as indicated in any notice of agenda of matters scheduled for hearing filed
  by FG with the Bankruptcy Court.

          6.      Objection to Sale Transaction. Objections to the Sale Transaction, if any, must
  be filed and served so as to actually be received by (i) FG, FirstEnergy Generation, LLC, 341
  White Pond Drive, Akron, OH 44320 (Attn: Rick Giannantonio, Esq.); (ii) counsel for FG, Akin
  Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY 10036-6745 (Attn: David H.
  Botter, Esq. and Zachary Wittenberg, Esq.) and 1333 New Hampshire Avenue, N.W.,
  Washington, DC 20036 (Attn: Scott L. Alberino, Esq. and Kate Doorley, Esq.); (iii) local counsel
  for FG, Brouse McDowell LPA, 388 South Main St., Suite 500, Akron, OH 44311 (Attn: Kate
  Bradley, Esq. and Bridget A. Franklin, Esq.); (iv) the Office of the United States Trustee, Howard
  M. Metzenbaum U.S. Courthouse, 201 Superior Avenue East, Suite 441, Cleveland, OH 4414
  (Attn: Tiiara Patton, Esq.); (v) counsel to the Stalking Horse Purchaser King & Spalding LLP,
  1185 Avenue of the Americas, New York, NY 10036 (Attn: Jonathan M.A. Melmed, Esq.); (vi)
  counsel to the Ad Hoc Noteholder Group, Kramer Levin Naftalis & Frankel LLP, 1177 Avenue
  of the Americas, New York, NY 10036 (Attn; Joshua K. Brody, Esq.); (vii) counsel to the
  Mansfield Certificateholders Group, Latham & Watkins LLP, 885 Third Avenue, New York, NY
  10022 (Attn: George A. Davis, Esq. and Andrew Parlen, Esq.); (viii) counsel to the Committee,
  Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005 (Attn: Evan
  Fleck, Esq. and Parker Milender, Esq.); and (ix) counsel to the Mortgage Trustee, Pryor Cashman
  LLP, 7 Times Square, New York, NY 10036 (Attn: Patrick Sibley, Esq.) no later than January
  18, 2019 at 4:00 p.m. (Eastern Time).

         7.      Unless an objection is timely served and filed in accordance with this notice, it
  may not be considered by the Bankruptcy Court and the Bankruptcy Court may grant the relief
  requested in the Sale Motion without further hearing and notice.

          8.      This Notice of Auction and Sale Hearing is subject to the fuller terms and
  conditions of the Order and the Bid Procedures, with such Order controlling in the event of any
  conflict, and FG encourages parties in interest to review such documents in their entirety. Parties
  interested in receiving more information regarding the sale of the West Lorain Assets and/or
  copies of any related document, including the Motion, the Stalking Horse Agreement, or the
  Order, may make a written request to: counsel for FG, Akin Gump Strauss Hauer & Feld LLP,
  One Bryant Park, New York, NY 10036 (Attn: David H. Botter, Esq. and Zachary Wittenberg,
  Esq.). In addition, copies of the Motion, the Order and this Notice may be examined by
  interested parties (i) free of charge at the website established for these chapter 11 cases by FG’s

                                                   3


18-50757-amk      Doc 1861     FILED 12/19/18          ENTERED 12/19/18 16:04:09        Page 39 of 41
  court appointed claims and noticing agent, PrimeClerk LLC, at http://cases.primeclerk.com/FES
  or (ii) on the Court’s electronic docket for the Debtors’ chapter 11 cases, which is posted on the
  internet at www.ohnb.uscourts.gov (a PACER login and password are required and can be
  obtained through the PACER Service Center at www.pacer.psc.uscourts.gov).




                                                  4


18-50757-amk      Doc 1861     FILED 12/19/18         ENTERED 12/19/18 16:04:09         Page 40 of 41
  Dated: [___], 2018                 Respectfully submitted,


                                     BROUSE MCDOWELL LPA
                                     Marc B. Merklin (0018195)
                                     Kate M. Bradley (0074206)
                                     Bridget A. Franklin (0083987)
                                     388 South Main Street, Suite 500
                                     Akron, OH 44311-4407
                                     Telephone: (330) 535-5711
                                     Facsimile: (330) 253-8601
                                     mmerklin@brouse.com
                                     kbradley@brouse.com
                                     bfranklin@brouse.com

                                      - and -

                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     Ira Dizengoff (admitted pro hac vice)
                                     Lisa Beckerman (admitted pro hac vice)
                                     David H. Botter (admitted pro hac vice)
                                     Brad Kahn (admitted pro hac vice)
                                     One Bryant Park
                                     New York, New York 10036
                                     Telephone: (212) 872-1000
                                     Facsimile: (212) 872-1002
                                     idizengoff@akingump.com
                                     lbeckerman@akingump.com
                                     bkahn@akingump.com

                                            - and -

                                     Scott Alberino (admitted pro hac vice)
                                     Kate Doorley (admitted pro hac vice)
                                     1333 New Hampshire Avenue, N.W.
                                     Washington, D.C. 20036
                                     Telephone: (202) 887-4000
                                     Facsimile: (202) 887-4288
                                     salberino@akingump.com
                                     kdoorley@akingump.com

                                     Counsel for Debtors and Debtors in Possession




                                            5


18-50757-amk    Doc 1861   FILED 12/19/18       ENTERED 12/19/18 16:04:09     Page 41 of 41
